Exhibit 10.12

FORM OF
CDW HOLDINGS LLC
(EXECUTIVE)

CLASS B COMMON UNIT GRANT AGREEMENT

THIS CLASS B COMMON UNIT GRANT AGREEMENT (this "Agreement") is made as of
____________, by and between CDW Holdings LLC, a Delaware limited liability
company (the "Company"), and ____________ ("Executive"). Capitalized terms used
but not otherwise defined herein or in the LLC Agreement (as defined below)
shall have the meanings assigned to such terms in Section 9 hereof.
The parties hereto agree as follows:
1.Issuance of Class B Common Units.
(a)    Issuance. Upon execution of this Agreement, the Company will issue to
Executive, and Executive will accept from the Company, ____________ of the
Company's Class B Common Units, without any consideration paid, or any other
Capital Contribution (as defined in the LLC Agreement) made or deemed made, by
or on behalf of Executive in respect thereof, subject to the provisions of the
LLC Agreement (as defined below) and the Company's 2007 Incentive Equity Plan
(the "Plan"). The Class B Common Units granted hereunder are referred to herein
as "Executive Units." Each Executive Unit shall have a Participation Threshold
equal to the Liquidation Value of a Class A Common Unit on the date hereof
(which is $___ per Class A Common Unit) and shall be designated as Series ___
Class B Common Units (in accordance with Section 3.5(b) of the LLC Agreement).
(b)    Conditions to Issuance. Executive hereby acknowledges and agrees, as a
condition to the effectiveness of the issuance of the Executive Units hereunder,
that the Executive Units issued hereunder to Executive shall be subject to the
terms of the Company's Amended and Restated Limited Liability Company Agreement
(as the same may be amended, supplemented or otherwise modified from time to
time in accordance with its terms, the "LLC Agreement"), the Unitholders
Agreement (as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms, the "Unitholders Agreement") and the
Company's Registration Agreement (as the same may be amended, supplemented or
otherwise modified from time to time in accordance with its terms, the
"Registration Agreement"), in each case to which Executive is already a party.
By execution hereof, Executive acknowledges that the Company is relying upon the
accuracy and completeness of the representations contained herein in complying
with its obligations under applicable securities laws.
(c)    Tax Election. Executive shall make an effective election with the
Internal Revenue Service under Section 83(b) of the Internal Revenue Code and
the regulations promulgated thereunder in the form of Exhibit A attached hereto
and shall deliver the executed Section 83(b)

 
 
 




--------------------------------------------------------------------------------




election to the Company for filing with the Internal Revenue Service within five
days following the date hereof.
(d)    Possession of Certificates. Until the earlier to occur of a Sale of the
Company and an IPO, any certificates evidencing Executive Units shall be held by
the Company for the benefit of Executive and the other holder(s) of Executive
Units, if any. Any certificates evidencing Executive Units held by Executive or
Executive's Permitted Transferee shall be delivered by Executive to the Company,
together with appropriate irrevocable unit powers undated and duly executed in
blank sufficient to transfer title thereto upon the occurrence of a Sale of the
Company or otherwise upon a repurchase of such Executive Units hereunder. Upon
the occurrence of a Sale of the Company, the Company shall either (i) return to
the record holders thereof any certificates representing Vested Units (as
defined in Section 2(a) below), together with unit powers previously delivered
by Executive, or (ii) deliver to the record holders of the Executive Units all
proceeds received by the Company from the transfer of the Vested Units in
connection with a Sale of the Company. Upon the occurrence of an IPO or a
Section 351 Transaction, the Company shall return to the record holders thereof
any certificates representing Vested Units, together with unit powers previously
delivered by Executive.
(e)    Executive Representations and Warranties. In connection with the grant of
the Executive Units hereunder, Executive hereby represents and warrants to the
Company that:
(i)    The Executive Units to be acquired by Executive pursuant to this
Agreement shall be acquired for Executive's own account and not with a view to,
or intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Executive Units shall not be disposed
of in contravention of the Securities Act or any applicable state securities
laws;
(ii)    This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement, the LLC Agreement and the Unitholders
Agreement by Executive do not and shall not conflict with, violate or cause a
breach of any agreement, contract or instrument to which Executive is a party or
any judgment, order or decree to which Executive is subject;
(iii)    Executive is an officer or executive or director‑level employee of the
Company and of CDW, is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Executive Units; and
(iv)    Executive is able to bear the economic risk of the Executive Units for
an indefinite period of time because the Executive Units have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.
(v)    Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the Executive Units and has had full
access to such other information concerning the Company as he or she has
requested. Executive

 
2
 




--------------------------------------------------------------------------------




has reviewed, or has had an opportunity to review, the following documents: (A)
the LLC Agreement; (B) the Unitholders Agreement; and (C) the Registration
Agreement in connection with the receipt of the Executive Units hereunder.
(f)    Additional Acknowledgements. As an inducement to the Company to issue the
Executive Units to Executive and as a condition thereto, Executive hereby
acknowledges and agrees that:
(i)    [Subject to the terms of Executive’s Employment Agreement, neither]1
[Neither]2 the issuance of the Executive Units to Executive nor any provision
contained in this Agreement shall entitle Executive to remain in the employment
of the Company and/or any of its Subsidiaries or affect the right of the Company
and/or any of its Subsidiaries to terminate Executive's employment at any time;
and
(ii)    Except as expressly set forth in the LLC Agreement, the Unitholders
Agreement, the definition of "Fair Market Value" in Section 9 herein or as
required by applicable law, the Company shall have no duty or obligation to
disclose to Executive, and Executive shall have no right to be advised of, any
material information regarding the Company and its Subsidiaries at any time
prior to, upon or in connection with the repurchase of Executive Units upon the
termination of Executive's employment with the Company and/or any of its
Subsidiaries or as otherwise provided hereunder.
(g)    Compensatory Arrangements; Rule 701 Exemption. The Company and Executive
hereby acknowledge and agree that this Agreement has been executed and
delivered, and the Executive Units have been issued hereunder, in connection
with and as a part of the compensation and incentive arrangements between the
Company and Executive, and pursuant and subject to the provisions of the Plan.
Each of the Executive Units granted hereunder is intended to qualify for an
exemption from the registration requirements under the Securities Act, pursuant
to Rule 701 (the "Exemption") and under similar exemptions under applicable
state securities laws. In the event that any provision of the Plan or this
Agreement would cause the Executive Units granted hereunder to not qualify for
the Exemption, Executive and the Company agree that this Agreement shall be
deemed automatically amended to the extent necessary to cause the Executive
Units to qualify for the Exemption.
2.    Vesting of Units.
(a)    General. Each of the Executive Units issued hereunder shall be subject to
vesting as set forth in this Section 2. Executive Units which have become vested
pursuant to this Section 2 are referred to herein as "Vested Units," and
Executive Units which have not become Vested Units are referred to herein as
"Unvested Units."
 
 
 
 
 

1 This language is included in Mr. Edwardson's agreement.
2 This language is included in the agreements with Mr. Berger, Mr. Eckrote, Ms.
Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.

 
3
 




--------------------------------------------------------------------------------




(b)    Vesting. The Executive Units shall vest daily on a pro rata basis
commencing ____________ and continuing through ____________ if, and only if,
Executive is, and has been, continuously (except [, for purposes of clause
(i),]3 for any absence for vacation, leave, etc. in accordance with the
Company's or its Subsidiaries' policies) (i) employed by the Company or any of
its Subsidiaries, (ii) serving as a manager or director of the Company or its
Subsidiaries (a "Manager") or (iii) providing services to the Company or any of
its Subsidiaries as an advisor or consultant as contemplated by or described in
Rule 701, in each case from the date of this Agreement through and including
such date.4 The number of Vested Units shall not increase after Executive ceases
to be an employee of or after termination of Executive's services (including
service as a Manager, advisor or consultant as contemplated by and described in
Rule 701) to the Company or any of its Subsidiaries; provided, however, that in
the event Executive ceases to be employed by or provide services (including
service as a Manager, advisor or consultant as contemplated by and described in
Rule 701) to the Company or any of its Subsidiaries due to Executive's death or
Disability, an additional portion of the Executive Units, equal to the amount
that would vest over a period of one (1) year, will vest on the date of death or
Disability.
(c)    Acceleration of Vesting on Sale of the Company. Immediately prior to a
Sale of the Company, all Executive Units which have not yet become Vested Units
shall immediately vest and become Vested Units, if, and only if, Executive is,
and has been continuously (except for any absence for vacation, leave, etc. in
accordance with the Company's or its Subsidiaries' policies) since the date
hereof employed or providing services (including service as a Manager, advisor
or consultant as contemplated by and described in Rule 701 promulgated under the
Act) to the Company or its Subsidiaries as of such date.
(d)    Cancellation of Executive Units.
(i)    If Executive's employment with the Company and its Subsidiaries and the
services Executive provides (including service as a Manager, advisor or
consultant as contemplated by and described in Rule 701) to the Company and all
of its Subsidiaries terminate for any reason, all Unvested Units shall be
automatically cancelled on the date of termination without any consideration
paid therefor and without further action on the part of the Company or any
holder of any of the Unvested Units.
(ii)    All Vested Units shall also be automatically cancelled without any
consideration paid therefor and without further action on the part of the
Company or any holder of any of the Vested Units if Executive's employment with
the Company and all of its Subsidiaries and the services Executive provides
(including service as a Manager, advisor or consultant as contemplated by and
described in Rule 701) to the Company and all of its Subsidiaries are terminated
for Cause or if during the three‑year period following
 
 
 
 
 

3 This language is included in Mr. Edwardson's agreement.
4 The Executive Units vest daily on a pro rata basis between the grant date and
the fifth anniversary of the grant date.

 
4
 




--------------------------------------------------------------------------------




Executive's termination of employment, Executive materially violates any
agreement between Executive and the Company or its Subsidiaries with respect to
non‑competition (other than a Competitive Activity (as defined in any Class A
Common Unit Purchase and Exchange Agreement between Executive and the Company
dated as of the date hereof) that does not violate any such non‑competition
covenant), non‑solicitation, confidentiality or protection of trade secrets (or
similar provision regarding intellectual property).
3.    Repurchase Option.
(a)    Repurchase of Vested Units on Termination of Employment or Services. If
Executive's employment with the Company and its Subsidiaries and the services
that Executive provides (including service as a Manager, advisor or consultant
as contemplated by and described in Rule 701) to the Company [and all]5 [or
any]6 of its Subsidiaries terminate for any reason other than Cause (including,
without limitation, as a result of Executive's death or Disability, or as a
result of Executive's retirement or resignation), first the Company and then the
Institutional Investors shall have the right, but not the obligation, to
purchase all or any portion of the Vested Units at a price per unit equal to
Fair Market Value of such Executive Unit as of the date of repurchase; provided,
however, if Executive Units are repurchased at Fair Market Value pursuant to
this Section 3(a) but during the three‑year period following Executive's
termination of employment Executive materially violates any agreement between
Executive and the Company or its Subsidiaries with respect to non‑competition
(other than a Competitive Activity (as defined in any Class A Common Unit
Purchase and Exchange Agreement between Executive and the Company dated as of
the date hereof) that does not violate any such non‑competition covenant),
non‑solicitation, confidentiality or protection of trade secrets (or similar
provision regarding intellectual property), then Executive shall immediately
remit a cash payment to the Company equal to the Fair Market Value of each such
Executive Unit as of the date of repurchase; provided, further, however, that
any obligation arising under the foregoing proviso may be offset against any
other amounts due to Executive by the Company under any promissory note received
in consideration of the repurchase of such Executive Units.
(b)    Repurchase Procedure for the Company. The Company may elect to repurchase
all or any portion of the Executive Units (the "Available Executive Units")
pursuant to Section 3(a) by delivery of written notice (a "Company Repurchase
Notice") to Executive (and any other holder of Executive Units) within 90 days
after the Date of Termination for any Executive Units vested more than six
months and one day prior to the Date of Termination (or in the case of Executive
Units vested less than six months and one day prior to the Date of Termination,
no earlier than six months and one day, and no later than 241 days, after the
Date of Termination) (the "Repurchase Notice Period"). The Company Repurchase
Notice shall set forth the number of
 
 
 
 
 

5 This language is included in Mr. Edwardson's agreement.
6 This language is included in the agreements with Mr. Berger, Mr. Eckrote, Ms.
Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.



 
5
 




--------------------------------------------------------------------------------




Executive Units to be acquired and the time and place for the closing of the
transaction.
(c)    Repurchase Procedure for the Institutional Investors. If for any reason
the Company does not elect to purchase all of the Available Executive Units,
then the Institutional Investors shall be entitled to repurchase all or any
portion of the Available Executive Units that were not repurchased by the
Company pursuant to Section 3(b) above (the "Remaining Executive Units"). As
soon as practicable after the Company has determined that it will not purchase
all of the Available Executive Units, but in any event within 60 days after the
beginning of the Repurchase Notice Period corresponding to such Available
Executive Units, the Company shall give written notice (the "Remaining Executive
Units Notice") to each Institutional Investor setting forth the number of
Remaining Executive Units and the purchase price for the Remaining Executive
Units. The Institutional Investors may elect to purchase all or any portion of
the Remaining Executive Units by giving written notice to the Company within 30
days after the Remaining Executive Units Notice has been delivered to the
Institutional Investors by the Company (but no later than the end of the
Repurchase Notice Period if no Remaining Executive Units Notice is delivered).
If the Institutional Investors elect to purchase an aggregate amount of
Remaining Executive Units in excess of the amount of Remaining Executive Units
specified in the Remaining Executive Units Notice, then the Remaining Executive
Units shall be allocated among the Institutional Investors on a pro rata basis
according to the amount of Common Units owned by each Institutional Investor on
the date of the Remaining Executive Units Notice. Any Institutional Investor may
condition its election to purchase such Remaining Executive Units on the
election of one or more other Institutional Investors to purchase Remaining
Executive Units. As soon as practicable, and in any event within the 30 day
period beginning on the date the Remaining Executive Units Notice is delivered
to the Institutional Investors pursuant to this Section 3(c) (but no later than
the end of the Repurchase Notice Period if no Remaining Executive Units Notice
is delivered), the Company shall deliver a further repurchase notice (the
"Investor Repurchase Notice") to the holders of such Remaining Executive Units
setting forth the number of Remaining Executive Units to be acquired pursuant to
such Institutional Investor election, the aggregate consideration to be paid by
the respective Institutional Investors for such Remaining Executive Units and
the time and place for the closing of the transaction. At the time the Company
delivers such Investor Repurchase Notice to the holders of such Remaining
Executive Units, the Company shall also deliver written notice to each
Institutional Investor setting forth the amount of Executive Units such
Institutional Investor is entitled to purchase, the aggregate consideration to
be paid therefor, and the time and place of the closing of the transaction.
(d)    Restrictions on Repurchases. Notwithstanding anything to the contrary
contained in this Agreement, all repurchases of Executive Units by the Company
shall be subject to applicable restrictions contained in the Act, and in the
Company's and its Subsidiaries' debt and equity financing agreements.
(e)    Deemed Repurchase. Upon delivery of the full consideration for the
Executive Units at the closing of a repurchase pursuant to this Section 3
(including delivery of any subordinated promissory note pursuant to Section
3(g)), then from and after such time, the holder of such Executive Units from
whom such securities are to be purchased shall cease to have any rights as a
holder of such securities, and such securities shall be deemed purchased in
accordance

 
6
 




--------------------------------------------------------------------------------




with the applicable provisions hereof and the purchaser thereof shall be deemed
the owner (of record and beneficially) and holder(s) of such securities, whether
or not the certificate representing such Executive Units has been delivered as
required by this Agreement.
(f)    Revocation of Election. Any election by the Company or the Institutional
Investors (or any of their designees) to purchase Executive Units pursuant to
this Section 3 shall be revocable by such Person (with respect to all or any
portion of the Executive Units elected to be purchased) at any time prior to the
closing of such purchase, without any liability whatsoever to such Person in
respect of the rights and obligations in this Section 3; provided, however, that
upon a revocation such Person's right to repurchase Executive Units under this
Section 3 shall terminate.
(g)    Manner of Payment. If the Company elects to purchase all or any portion
of such Executive Units, including Executive Units held by one or more of
Executive's Transferees, then, within 30 days following the delivery of the
Company Repurchase Notice or, in the event Executive challenges the
determination of Fair Market Value as provided for in the definition thereof in
Section 9, within 15 days following such final determination, the Company shall
pay for such Executive Units, at the Company's option, (i) only in the event the
Company's and its Subsidiaries' debt financing agreements restrict the Company
from repurchasing such Executive Units, with a subordinated promissory note of
the Company, which subordinated promissory note shall (x) bear interest at the
prime rate (as published from time to time in The Wall Street Journal,
electronic edition) (compounded calendar quarterly and which shall be payable
annually in cash unless otherwise prohibited), (y) have all principal payments
due promptly following such time as the Company's debt financing agreements
permit the Company to make such repurchase in cash (but in no event later than
the fifth anniversary of the date of issuance of such promissory note) and prior
to the payment of any dividends or other distributions on any of the Company's
equity securities and (z) be subordinated on terms and conditions satisfactory
to the holders of the Company's or its Subsidiaries' indebtedness for borrowed
money (but only to the extent required by the terms of such indebtedness), (ii)
by certified check or wire transfer of funds, (iii) by delivery of a number of
shares of common stock of VH Holdings having a Fair Market Value equal to the
aggregate repurchase price for such Executive Units (the "Repurchase Shares");
provided that, in the event any Repurchase Shares are issued, promptly following
the closing of the repurchase transaction, the Company [shall]7 [may]8 direct VH
Holdings and VH Holdings [shall]9 [may]10 accordingly redeem, and the holder of
such Repurchase Shares shall sell to VH Holdings, all of the Repurchase Shares
for an aggregate
 
 
 
 
 

7 This language is included in Mr. Edwardson's agreement.
8 This language is included in the agreements with Mr. Berger, Mr. Eckrote, Ms.
Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.
9 This language is included in Mr. Edwardson's agreement.
10 This language is included in the agreements with Mr. Berger, Mr. Eckrote, Ms.
Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.

 
7
 




--------------------------------------------------------------------------------




amount equal to the aggregate repurchase price for the Executive Units (or the
portion thereof previously assigned to the Repurchase Shares), which amount
shall be paid in cash unless the conditions of clause (i) of this Section 3(g)
shall have been met, in which case, such amount may be paid through the issuance
of a subordinated promissory note of VH Holdings containing the same terms as
provided in clause (i) of this Section 3(g), or (iv) any combination of the
foregoing. If an Institutional Investor elects to purchase all or any portion of
the Remaining Executive Units, such Institutional Investor shall pay for such
Executive Units by certified check or wire transfer of funds within 30 days
following the delivery of the Investor Repurchase Notice or, in the event
Executive challenges the determination of Fair Market Value as provided for in
the definition thereof in Section 9, within 15 days following such final
determination.
(h)    Termination of Repurchase Options. The provisions of this Section 3 shall
terminate with respect to all Executive Units upon the first to occur of (i) the
consummation of an IPO or (ii) the consummation of a Sale of the Company, except
if, following such event, Executive's employment with the Company or any of its
Subsidiaries or the services Executive provides (including service as a Manager,
advisor or consultant as contemplated by and described in Rule 701) to the
Company or any of its Subsidiaries are terminated for Cause or within three
years after the termination of Executive's employment, Executive materially
violates any agreement between Executive and the Company or its Subsidiaries
with respect to non‑competition (other than a Competitive Activity (as defined
in any Class A Common Unit Purchase and Exchange Agreement between Executive and
the Company dated as of the date hereof) that does not violate any such
non‑competition covenant), non‑solicitation, confidentiality or protection of
trade secrets (or similar provision regarding intellectual property) in favor of
the Company or its Subsidiaries (or any new parent entity of CDW or VH Holdings)
by which Executive is bound (whether contained in this Agreement or any other
agreement), then the repurchase rights under Section 3 shall again apply to the
repurchase of the Executive Units as if the date of such event were the Date of
Termination for purposes of this Section 3; provided, however, that no such
repurchase may occur after any transaction that reduces the Institutional
Investors' Class A Common Units to less than 10% of the Class A Common Units
acquired as of the date hereof.
4.    Restrictions on Transfer. The Executive Units are subject to the
restrictions on transfer set forth in the Unitholders Agreement.
5.    Additional Transfer Restrictions.
(a)    Restrictive Legend. Any certificates representing the Executive Units
shall bear the following legend:
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE PROVISIONS, AND CERTAIN OTHER
AGREEMENTS SET FORTH IN A CLASS B COMMON UNIT GRANT AGREEMENT BETWEEN THE
COMPANY AND EXECUTIVE DATED AS OF ____________, A COPY OF WHICH MAY BE OBTAINED
BY THE HOLDER HEREOF AT THE COMPANY'S PRINCIPAL PLACE OF BUSINESS WITHOUT
CHARGE."

 
8
 




--------------------------------------------------------------------------------




(b)    Opinion of Counsel. No holder of Executive Units may Transfer any
Executive Units (except pursuant to an effective registration statement under
the Act) without first delivering to the Company an opinion of counsel
reasonably acceptable in form and substance to the Company that registration
under the Securities Act or any applicable state securities law is not required
in connection with such transfer.
(c)    Holdback. The Executive Units are subject to the holdback provisions set
forth in Section 6 of the Unitholders Agreement.
6.    [Intentionally Deleted]
7.    Noncompete, Nonsolicitation and Confidentiality. [Executive acknowledges
that he is subject to certain covenants regarding noncompetition,
nonsolicitation and confidentiality, as set forth in Sections 7, 8, 9 and 10 of
the Employment Agreement, the terms of which, as well as the terms of Section 13
of the Employment Agreement (respecting arbitration) insofar as Section 13
applies to those covenants thereunder, are incorporated herein by reference.]11
[Executive acknowledges that in the course of his/her employment with or
provision of services (including service as a Manager, advisor or consultant as
contemplated by and described in Rule 701) to the Company or its Subsidiaries,
Executive has and will become familiar with trade secrets and other confidential
information concerning the Company and its Subsidiaries and that Executive's
services will be of special, unique and extraordinary value to the Company and
its Subsidiaries. Executive also acknowledges that the Company’s Confidential
Information will retain continuing vitality throughout and beyond the
Noncompetition Period, and that should Executive leave the Company and work for
a Competitor during the Noncompetition Period, it would be highly likely, if not
inevitable, that Executive would use or disclose the Company’s Confidential
Information. For these and other reasons, Executive agrees and acknowledges that
the restrictions in this Agreement are reasonable and necessary to protect the
Company’s legitimate business interests.
(a)    Noncompete. In consideration for the issuance of the Executive Units and
other good and valuable consideration, Executive agrees not to become employed
by, perform services for, form, develop, or otherwise become associated with (as
an employee, officer, director, manager, partner or consultant or member,
stockholder or investor owning more than a 2% interest or other similar role) a
Competitor (as defined below) of the Company or any of its Subsidiaries at any
time during Executive's employment with or service to the Company or any of its
Subsidiaries or for eighteen months after the termination of Executive's
employment with or service to the Company or any of its Subsidiaries (the
"Noncompetition Period"). For purposes of this Section 7, "Competitor" shall
mean any Person conducting or planning to conduct a business similar to and in
competition with any business conducted or planned by the Company or any of its
Subsidiaries in any geographic area in which the Company or any of its
Subsidiaries is conducting such business
 
 
 
 
 

11 This language constitutes Section 7 of Mr. Edwardson's agreement.



 
9
 




--------------------------------------------------------------------------------




or plans to conduct such business as of the date of termination of Executive's
employment with or services to the Company or its Subsidiaries, if Executive,
while employed by or providing services to the Company or any of its
Subsidiaries, was involved in such business or had knowledge of the operations
of such business or received or was otherwise in possession of Confidential
Information as defined in Section 7(e) regarding such business. For purposes of
illustration only, the parties agree that each of the corporations, other
enterprises or Persons set forth on Schedule I attached hereto is a "Competitor"
of the Company and its Subsidiaries as of the date hereof, it being acknowledged
and agreed that (x) such list is only representative of the Company’s current
Competitors but not exhaustive and is not intended to include all of the
Company’s or its Subsidiaries’ current Competitors and (y) other Persons could
become Competitors of the Company or its Subsidiaries at a future date.
(b)    Nonsolicitation. Executive further agrees that during the Noncompetition
Period Executive shall not (i) in any manner, directly or indirectly, solicit
any CDW Employee or induce or attempt to induce any CDW Employee to terminate or
abandon his or her employment for any purpose whatsoever or (ii) on behalf of
any Competitor, call on, service, solicit or otherwise do business with any CDW
Vendor or CDW Customer.
(c)    Exceptions. Nothing in this Section 7 shall prohibit Executive from being
(i) a stockholder in a mutual fund or a diversified investment company or (ii)
an owner of not more than two percent of the outstanding stock of any class of a
corporation, any securities of which are publicly traded, so long as Executive
has no active participation in the business of such corporation.
(d)    Extension. Because the protection of the Company’s Confidential
Information requires that Executive not perform the activities described in
Sections 7(a) and 7(b) for the full Noncompetition Period, Executive agrees that
the Noncompetition Period provided in Section 7 shall be extended for any time
during which Executive breaches this Agreement, such that Executive does not
perform the proscribed activities for a time period equal to the full amount of
time provided in Section 7.
(e)    Reformation. If, at any time of enforcement of this Section 7, a court or
an arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Section 7.
(f)    Confidentiality. Other than as required in the ordinary course of
Executive's employment by the Company or its Subsidiaries, and except as
specifically authorized by the Board or Executive's direct supervisor, Executive
shall not at any time make use of or disclose, directly or indirectly, any (i)
trade secret or other confidential or secret information of the Company or of
any of its Subsidiaries or (ii) other technical, business, proprietary or
financial information of the Company or of any of its Subsidiaries not available
to the public generally or to Competitors ("Confidential Information"), except
to the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or other periodical or on
electronic

 
10
 




--------------------------------------------------------------------------------




or other media available to the general public, other than as a result of any
act or omission by Executive or (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that Executive gives prompt notice of such requirement to the Company
to enable the Company to seek an appropriate protective order. Promptly
following the termination of Executive's employment or service (including
service as a manager, advisor or consultant as contemplated by and described in
Rule 701) with the Company or any of its Subsidiaries, Executive shall surrender
to the Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
which Executive may then possess or have under his/her control (together with
all copies thereof).
(g)    Acknowledgements. Executive acknowledges that the provisions of this
Section 7 are in addition to, and not in limitation of, any obligation of
Executive under the terms of any employment or other agreement with the Company
or any Subsidiary, and in consideration of (i) employment by the Company or its
Subsidiaries or retention to provide services (including service as a manager,
advisor or consultant as contemplated by and described in Rule 701) to the
Company and its Subsidiaries and (ii) additional good and valuable consideration
as set forth in this Agreement. In addition, Executive agrees and acknowledges
that the restrictions contained in this Section 7 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Exeuctive's
ability to earn a living. In addition, Executive acknowledges (i) that the
business of the Company or its Subsidiaries will be conducted throughout the
United States, (ii) notwithstanding the state of incorporation or principal
office of the Company or its Subsidiaries, or any of their respective executives
or employees (including Executive), it is expected that the Company or its
Subsidiaries will have business activities and have valuable business
relationships within its industry throughout the United States, and (iii) as
part of Executive's responsibilities, Executive will be conducting business
throughout the United States in furtherance of the Company's business and its
relationships. Executive agrees and acknowledges that the potential harm to the
Company and its Subsidiaries of the non-enforcement of this Section 7 outweighs
any potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that Executive has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company,
its Subsidiaries and Affiliates now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical scope.
(h)    Definitions. For purposes of this Section 7 the following terms shall
have the following meanings:
“CDW Customer” means (i) any person or entity that purchased any products or
services from CDW or any of its Subsidiaries or affiliates at any time within a
two year period prior to Executive’s termination (for whatever reason) from the
Company or (ii) any person or entity with respect to whom, at any time during
the one year period prior to Executive’s termination (for whatever reason) from
the Company, Executive submitted or assisted in the development or submission of
a

 
11
 




--------------------------------------------------------------------------------




presentation or proposal of any kind on behalf of the Company or any of its
Subsidiaries or affiliates, acquired or had access to any Confidential
Information or had contact with as a result of Executive’s employment with the
Company.
“CDW Employee” means any person who was an officer, manager-level or other key
employee or any material group of employees of the Company or any of its
Subsidiaries or affiliates either (i) at any time within 3 months of the
prohibited contact; or (ii) at any time within 3 months of Executive’s
termination (for whatever reason) from the Company.
“CDW Vendor” means any person or entity that provided goods or services to CDW
or otherwise did business with the Company at any time within a two-year period
prior to Executive’s termination (for whatever reason) from the Company.]12 
8.    Remedies. The parties hereto (and the Investors as third party
beneficiaries hereof) shall be entitled to enforce their respective rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement, and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto (and the Institutional Investors as third party beneficiaries
hereof) may, in their sole discretion, apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.
9.    Definitions.
(a)    The following terms, as used in this Agreement, have the following
meanings:
"Act" means the Delaware Limited Liability Company Act, 6 Del. L. § 18‑101,
et seq., as it may be amended from time to time, and including any successor
statute.
"Affiliate" has the meaning given such term in the LLC Agreement.
"Board" shall mean the board of managers of the Company.
["Cause" shall have the meaning assigned to such term in Section 4 of the
Employment Agreement.]13 
 
 
 
 
 

 
12 This language constitutes Section 7 of the agreement with Mr. Berger, Mr.
Eckrote, Ms. Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.
13 This definition of "Cause" is included in Mr. Edwardson's agreement.

 
12
 




--------------------------------------------------------------------------------




["Cause" shall have the meaning assigned to such term in any written employment
agreement between Executive and the Company or any of its Subsidiaries or, in
the absence of any such written employment agreement, shall mean one or more of
the following: (i) Executive's refusal (after written notice and reasonable
opportunity to cure) to perform duties properly assigned which are consistent
with the scope and nature of Executive's position, or (ii) Executive's
commission of an act materially and demonstrably detrimental to the financial
condition and/or goodwill of the Company or any of its Subsidiaries, which act
constitutes gross negligence or willful misconduct in the performance of duties
to the Company or any of its Subsidiaries, or (iii) Executive's commission of
any theft, fraud, act of dishonesty or breach of trust resulting in or intended
to result in material personal gain or enrichment of Executive at the direct or
indirect expense of the Company or any of its Subsidiaries, or (iv) Executive's
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability or (v) a material violation of
any restrictive covenant with respect to non‑competition, non‑solicitation,
confidentiality or protection of trade secrets (or similar provision regarding
intellectual property) by which Executive is bound under any agreement between
Executive and the Company and its Subsidiaries. No act or failure to act will be
considered "willful" (x) unless it is done, or omitted to be done, by Executive
in bad faith or without reasonable belief that Executive's action or omission
was in the best interests of the Company or (y) if it is done, or omitted to be
done, in reliance on the informed advice of the Company's outside counsel or
independent accountants or at the express direction of the Board.]14 
"CDW" means CDW LLC, an Illinois limited liability company and indirect,
wholly‑owned Subsidiary of the Company.
"Class A Common Units" has the meaning given such term in the LLC Agreement.
"Class B Common Units" has the meaning given such term in the LLC Agreement.
"Common Units" has the meaning given such term in the LLC Agreement.
"Date of Termination" shall mean, as applicable, (i) if Executive's employment
is terminated by the Company or any Subsidiary, the effective date of
termination as specified in the written notice from the Company or such
Subsidiary to Executive terminating Executive's employment, (ii) if Executive
terminates his/her employment, the date the Company or any Subsidiary receives
notice from Executive terminating his/her employment (or if later, the effective
date of such termination as reflected in such notice), (iii) if Executive's
employment is terminated other than pursuant to (i) or (ii), then the date
determined in good faith by the Board, (iv) the date the services (including
service as a Manager, advisor or consultant as contemplated by and described in
Rule 701) Executive provided to the Company or any Subsidiary terminated, or (v)
the effective date upon which Executive ceases to be a manager.


 
 
 
 
 

 
14 This definition of "Cause" is included in the agreements with Mr. Berger, Mr.
Eckrote, Ms. Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.

 
13
 




--------------------------------------------------------------------------------




["Disability" shall have the meaning assigned to such term in Section 4(b) of
the Employment Agreement.]15 
["Disability" shall have the meaning assigned to such term in any written
employment agreement with the Company or any Subsidiary or, in the absence of
any such written employment agreement, shall mean Executive's inability, due to
illness, accident, injury, physical or mental incapacity or other disability, to
carry out effectively Executive's duties and obligations to the Company or any
of its Subsidiaries or, if applicable based on Executive's position, to
participate effectively and actively in the management of the Company or any of
its Subsidiaries for a period of at least 90 consecutive days or for shorter
periods aggregating at least 120 days (whether or not consecutive) during any
twelve month period, as determined in the reasonable judgment of the Board. A
Disability shall be deemed to have occurred on the date that either Executive or
Executive's personal representative or legal guardian, on the one hand, or the
Company, on the other hand, provides notice to the other party of the
satisfaction of each of the requirements to constitute a Disability set forth
above or on such other date as the parties shall mutually agree.]16 
[“Employment Agreement” means that certain Employment Agreement, dated as of
October 12, 2007, by and between CDW LLC (f/k/a CDW Corporation) and
Executive.]17 
"Executive Units" shall mean the Class B Common Units issued to Executive
hereunder and units of the Company's equity or other capital interests issued
with respect to such Class B Common Units by way of a split, combination,
distribution or other recapitalization.
"Fair Market Value" of the Executive Units shall mean the fair market value of
such unit, taking into account all relevant factors determinative of value (but
without regard to any discounts for the lack of liquidity of such securities and
minority interests), as determined in accordance with the following procedure.
Initially, Fair Market Value shall be determined by the Board acting in good
faith. Upon request, the Company will provide Executive, strictly for use in
determining whether to seek an appraisal, its calculation of Fair Market Value
and a description of the methodology and metrics utilized by the Company in
making such determination. If Executive believes that the amount determined by
the Board to be the Fair Market Value of the Executive Unit is less than the
amount that Executive believes to be the Fair Market Value of such Executive
Unit and the resulting amount in dispute exceeds $50,000, Executive may elect to
direct the Company to obtain an appraisal of the Fair Market Value of such
Executive Unit, which appraisal shall be prepared by a qualified independent
appraiser, mutually selected by the Company and Executive. If the Company and
Executive are unable to agree on such appraiser, they shall each select a
qualified independent appraiser, and the two such appraisers shall select a
third qualified independent
 
 
 
 
 

15 This definition of "Disability" is included in Mr. Edwardson's agreement.
16 This definition of "Disability" is included in the agreements with Mr.
Berger, Mr. Eckrote, Ms. Leahy, Mr. Richards, Mr. Stevens and Ms. Ziegler.
17 This definition of "Employment Agreement" is included in Mr. Edwardson's
agreement.

 
14
 




--------------------------------------------------------------------------------




appraiser who has not provided any services to any of the Company, any
Institutional Investor or Executive, within twenty‑four months preceding the
engagement for such appraisal, which third appraiser shall prepare the
determination of Fair Market Value. Executive's election to challenge the
Board's determination must be in writing and given to the Company within fifteen
(15) days after Executive receives the Board's determination of Fair Market
Value. The determination of the appraiser shall be the final and binding
determination of Fair Market Value. If such appraiser determines Fair Market
Value to be 105% or more of the Fair Market Value determined by the Board, then
the Company shall pay the cost of all such appraisers. If such appraiser
determines the Fair Market Value to be less than 105% of the Fair Market Value
determined by the Board, then Executive shall pay the cost of all such
appraisers. Notwithstanding the foregoing, if the foregoing procedure has
resulted in the receipt of an appraisal of Class B Common Units from a qualified
independent appraiser within 6 months prior to the date on which the Fair Market
Value determination is to be made by the Board hereunder and if the Board's good
faith determination of Fair Market Value is greater than or equal to the amount
reflected in such prior appraisal, Executive shall not have any right to seek an
appraisal hereunder.
"Family Group" shall mean, with respect to a Person who is an individual, such
Person's spouse and descendants (whether natural or adopted), and any trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such Person's spouse and/or
descendants that is and remains solely for the benefit of such Person and/or
such Person's spouse and/or descendants and any retirement plan for such Person.
"IPO" has the meaning assigned to that term in the LLC Agreement.
"Institutional Investors" shall mean, collectively, Madison Dearborn Capital
Partners V A, L.P., a Delaware limited partnership, Madison Dearborn Capital
Partners V C, L.P., a Delaware limited partnership, Madison Dearborn Capital
Partners V Executive A, L.P., a Delaware limited partnership, Providence Equity
Partners VI L.P., a Delaware limited partnership and Providence Equity Partners
VI A, L.P., a Delaware limited partnership.
"Person" means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, limited liability company, unincorporated
organization, governmental entity or department, agency or political subdivision
thereof.
"Public Sale" has the meaning assigned to that term in the Unitholders
Agreement.
"Rule 701" means Rule 701 promulgated by the Securities Exchange Commission
under the Securities Act.
"Sale of the Company" shall mean any transaction or series of transactions
pursuant to which any Person(s) or a group of related Persons (other than the
Institutional Investors and their Affiliates) in the aggregate acquire(s) (i) at
least 51% of the equity securities of the Company entitled to vote (other than
voting rights accruing only in the event of a default, breach, event of
noncompliance or other contingency) to elect members of the Board (whether by
merger, consolidation, reorganization, combination, sale or transfer of the
Company's equity securities, unitholder or voting agreement, proxy power of
attorney or otherwise) or (ii) all or substantially all

 
15
 




--------------------------------------------------------------------------------




of the Company's assets determined on a consolidated basis (and, for such
purpose, a sale of at least 51% of the equity securities, determined by vote or
value, of either VH Holdings or CDW shall be deemed a sale of substantially all
of the Company's assets); provided, that an IPO shall not constitute a Sale of
the Company.
"Section 351 Transaction" has the meaning assigned to that term in the LLC
Agreement.
"Securities Act" means the Securities Act of 1933, as amended from time to time
and any successor statute, and any rules or regulations promulgated thereunder.
"Subsidiary" has the meaning given such term in the LLC Agreement.
"Transfer" has the meaning given such term in the LLC Agreement.
"Unit" means an interest in the Company's capital, income, gains, losses,
deductions and expenses and the right to vote (if any) on certain Company
matters if and as provided in the LLC Agreement or the Act. Initially, the Units
shall be comprised of Class A Common Units and Class B Common Units.
"Unitholders Agreement" means that certain Unitholders Agreement, dated as of
the date hereof, as amended from time to time, between the Company and certain
of its unitholders.
"VH Holdings" means VH Holdings, Inc., a Delaware corporation and a direct,
wholly‑owned Subsidiary of the Company.
(b)    Whenever this Agreement requires a calculation of Common Units held by
the Institutional Investors such calculation shall aggregate the number of
Common Units held by Madison Dearborn Capital Partners V‑A, L.P., a Delaware
limited partnership, Madison Dearborn Capital Partners V‑C, L.P., a Delaware
limited partnership, Madison Dearborn Capital Partners V Executive‑A, L.P., a
Delaware limited partnership, Providence Equity Partners VI L.P., a Delaware
limited partnership, Providence Equity Partners VI‑A L.P., a Delaware limited
partnership, MDCP Co‑Investors (CDW), L.P., a Delaware limited partnership, and
PEP Co‑Investors (CDW), L.P., a Delaware limited partnership and their Permitted
Transferees (as such term defined in the Unitholders Agreement).
10.    Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, sent by telecopy with original to follow by
overnight courier service, by first class mail (postage prepaid and return
receipt requested) or reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below:







 
16
 




--------------------------------------------------------------------------------




Notices to the Company:

VH Holdings, Inc.
c/o CDW Corporation
200 N. Milwaukee Avenue
Vernon Hills, IL 60061
Attention:    Chief Executive Officer
Facsimile:    847‑968‑0336
with copies to (which shall not constitute notice):

Madison Dearborn Capital Partners V A, L.P.
Madison Dearborn Capital Partners V C, L.P.
Madison Dearborn Capital Partners V Executive A, L.P.
Three First National Plaza
Suite 3800
Chicago, IL 60602
Attention:    Benjamin D. Chereskin
George Peinado
Facsimile:    312‑895‑1001
and
Providence Equity Partners VI L.P.
Providence Equity Partners VI A L.P.
50 Kennedy Plaza, 18th Floor
Providence, RI 02903
Attention:    Glenn Creamer
Michael Dominguez
Facsimile:    401‑751‑1790
and
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile:    312‑862‑2200
Attention: Michael D. Paley
and
Weil, Gotshal and Manges
50 Kennedy Plaza, 11th Floor
Providence, RI 02903
Attention: David Duffell
Facsimile: 401‑278‑4710

 
17
 




--------------------------------------------------------------------------------




Notices to the Institutional Investors:

Madison Dearborn Capital Partners V A, L.P.
Madison Dearborn Capital Partners V C, L.P.
Madison Dearborn Capital Partners V Executive A, L.P.
Three First National Plaza
Suite 3800
Chicago, IL 60602
Attention:    Benjamin D. Chereskin
George Peinado
Facsimile:    312‑895‑1001
and
Providence Equity Partners VI L.P.
Providence Equity Partners VI A L.P.
50 Kennedy Plaza, 18th Floor
Providence, RI 02903
Attention:    Glenn Creamer
Michael Dominguez
Facsimile:    401‑751‑1790
with copies to (which shall not constitute notice):

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile:    312-862‑2200
Attention:    Michael D. Paley
and
Weil, Gotshal and Manges
50 Kennedy Plaza, 11th Floor
Providence, RI 02903
Attention: David Duffell
Facsimile: 401‑278‑4710
Notices to Executive:

To the Executive’s address on file with the Company

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by telecopy the day of receipt, or if mailed, three days

 
18
 




--------------------------------------------------------------------------------




after deposit in the U.S. mail (return receipt requested) and one day after
deposit with a reputable overnight courier service.
11.    General Provisions.
(a)    Transfers in Violation of Agreement. Any Transfer or attempted Transfer
of any Executive Units in violation of any provision of this Agreement, the LLC
Agreement or the Unitholders Agreement shall be void, and the Company shall not
record such Transfer on its books or treat any purported Transferee of such
Executive Units as the owner of such Executive Units for any purpose.
(b)    Irrevocability: Binding Effect on Successors and Assigns. Executive
hereby acknowledges and agrees that, except as provided under applicable federal
and state securities laws, that Executive is not entitled to cancel, terminate
or revoke this Agreement or any agreements of Executive hereunder, and that this
Agreement and such other agreements shall survive the death or disability of
Executive and shall be binding upon and inure to the benefit of the parties and
their respective heirs, executors, administrators, successors, legal
representatives and assigns (including subsequent holders of Executive Units).
(c)    Survival of Covenants, Representations and Warranties. All covenants,
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
(d)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(e)    Complete Agreement. This Agreement [and the Employment Agreement]18,
those documents expressly referred to herein and other documents of even date
herewith embody the complete agreement and understanding among the parties with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(f)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
 
 
 
 

18 This language is included in Mr. Edwardson's agreement.

 
19
 




--------------------------------------------------------------------------------




(g)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
(h)    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their
collective mutual intent, and no rule of strict construction shall be applied
against any person. The term "including" as used herein shall be by way of
example, and shall not be deemed to constitute a limitation of any term or
provision contained herein. Each defined term used in this Agreement has a
comparable meaning when used in its plural or singular form.
(i)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the internal law, and not the law of conflicts, of the State of
Delaware.
(J)    WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
(k)    Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney's fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
(l)    Amendment and Waiver. Except as otherwise provided herein, any provision
of this Agreement may be amended or waived only with the prior written consent
of Executive and the Company; provided that no provision of Sections 3, 4, 5, 6,
7, 8 or of this Section 11(l) (or the definitions used in any of the foregoing
sections) may be amended or waived without the prior written consent of the
Institutional Investors.
(m)    Community Property. If Executive is lawfully married as of the date
hereof and Executive's address or the permanent residence of Executive's spouse
is located in a community property jurisdiction, Executive's spouse shall
execute and deliver to the Company on the date hereof the Consent in the form of
Exhibit B attached hereto.
(n)    Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company's chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 
20
 




--------------------------------------------------------------------------------




(o)    Third‑Party Beneficiary. The Company and Executive acknowledge that each
of the Institutional Investors is a third‑party beneficiary under this Agreement
and that the Institutional Investors can enforce the provisions of this
Agreement intended for their benefit.
(p)    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Illinois for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its Permitted Transferees to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that they are not subject personally to
the jurisdiction of the above named courts, that their property is exempt or
immune from attachment or execution, that any such proceeding brought in one of
the above named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above named
courts in any court of competent jurisdiction.
* * * * *



































 
21
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Class B Common Unit
Grant Agreement on the date first written above.
CDW HOLDINGS LLC


By:        
Name: John A. Edwardson        
Its: Chairman and Chief Executive Officer    



        


















































Signature Page to Class B Common Unit Grant Agreement

 
22
 


